Exhibit 21.1 SUBSIDIARIES OF THE COMPANY PMI Operating Company, Ltd., a Texas limited partnership PMI Investment, LLC, a Delaware limited liability corporation Pump – PMI LLC, a Texas limited liability corporation Vertex Corporate Holdings, Inc., a Delaware corporation Pawtucket Holdings, Inc., a Delaware corporation PFI, LLC, a Rhode Island limited liability company DXP Energy Services, LLC, a Texas limited liability corporation DXP Canada Enterprises, Ltd., a British Columbia Corporation HSE Integrated, Ltd,, an Alberta Corporation Industrial Paramedic Services, Ltd., and Alberta Corporation
